                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

STEVEN BRIAN DAVIS,                       )
                                          )
       Plaintiff,                         )
                                          )
vs.                                       )   CIVIL ACTION 19-0390-CG-MU-C
                                          )
BP EXPLORATION &                          )
PRODUCTION INC., et al.,                  )
                                          )
       Defendant.                         )

                                      ORDER

      The parties having filed a Stipulation of Dismissal with Prejudice on

January 6, 2020 (Doc. 19), it is ORDERED that all claims in this action are hereby

DISMISSED with prejudice. Each party shall bear his, or its own costs.

      DONE and ORDERED this 13th day of January, 2020.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
